     Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 1 of 8 PageID #: 32



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

BLAKE SANDLAIN,

      Plaintiff,

v.                                          CIVIL ACTION NO. 1:20-00273

WARDEN, FCI MCDOWELL

      Defendant.


                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United States

Magistrate Judge Dwane L. Tinsley for submission of findings and

recommendation regarding disposition pursuant to 28 U.S.C. §

636(b)(1)(B).     Magistrate Judge Tinsley submitted to the court

his Proposed Findings and Recommendation (“PF&R”) on May 7, 2020,

in which he recommended that the court dismiss plaintiff’s

petition for writ of habeas corpus, deny without prejudice

plaintiff’s motion for temporary restraining order, and remove

this case from the court’s active docket.

      In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.        The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.             Snyder v.
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 2 of 8 PageID #: 33



Ridenour, 889 F.2d 1363 (4th Cir. 1989).        On May 15, 2020,

plaintiff submitted objections to the PF&R.         See ECF No. 7.     On

July 27, 2020, he filed a “Supplement Objection/And Requested

Expedited Consideration for Extraordinary Reason.”          ECF No. 8.

The court has considered both filings.

     Sandlain objects to the PF&R’s finding that challenges to

prison conditions of confinement are not cognizable as Section

2241 habeas claims, and should instead be filed as a Bivens or

Section 1983 action.

     The issue of whether a prisoner may challenge the conditions

of confinement in a habeas proceeding has not been definitively

resolved by the Supreme Court.      Compare Preiser v. Rodriguez, 411

U.S. 475, 499 (1973) (recognizing that habeas corpus might

possibly be available to challenge prison conditions), and

Wilwording v. Swenson, 404 U.S. 249, 249–51 (1971) (recognizing

challenges to prison “living conditions and disciplinary

measures” are “cognizable in federal habeas corpus”), with

Muhammad v. Close, 540 U.S. 749, 750 (2004) (explaining that

“[c]hallenges to the validity of any confinement or to

particulars affecting its duration are the province of habeas

corpus . . . [while] requests for relief turning on circumstances

of confinement may be presented in a § 1983 action.”), and Bell



                                     2
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 3 of 8 PageID #: 34



v. Wolfish, 441 U.S. 520, 527 n.6 (1979) (“[W]e leave to another

day the question of the propriety of using a writ of habeas

corpus to obtain review of the conditions of confinement, as

distinct from the fact or length of the confinement itself.”).

Indeed, just last week, the United States Court of Appeals for

the Fourth Circuit noted that “this is an unsettled question of

law among our sister circuits” and acknowledged that it has “yet

to address this issue in a published opinion.”          Farabee v.

Clarke, No. 18-6648, No. 18-7225, No. 18-7228, 2020 WL 4197527,

*12 (4th Cir. July 22, 2020).

     In answering this open question, the Fourth Circuit has

consistently, albeit never directly, concluded that most

conditions of confinement claims are not cognizable in habeas

proceedings.   See, e.g., Rodriguez v. Ratledge, 715 F. App’x 261,

265–66 (4th Cir. 2017) (“[C]ourts have generally held that a §

1983 suit or a Bivens action is the appropriate means of

challenging conditions of confinement, whereas § 2241 petitions

are not.”); Braddy v. Wilson, 580 Fed. App’x 172 (4th Cir. 2014)

(affirming dismissal of habeas petition alleging a condition of

confinement claim as improperly brought under Section 2241); Todd

v. Baskerville, 712 F.2d 70, 73 (4th Cir. 1983) (“The principle

to be deduced from Preiser . . . appears to be that when the



                                     3
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 4 of 8 PageID #: 35



claim relat[es] to [conditions of confinement] . . . the suit

[must be] a § 1983 action.”).

     Moreover, courts within this district have consistently held

that challenges to conditions of confinement are not cognizable

in habeas proceedings.     See Hargrove v. Masters, Civil Action No.

1:15-06930, 2017 WL 712758, at *2 (S.D.W. Va. Feb. 23, 2017)

(“challenges to the conditions of [] confinement are not

cognizable under § 2241, but instead must be pursued through a

Bivens action”); see also Brown v. Zeigler, Civil Action No.

5:12-cv-01178, 2013 WL 4500473, at *6–7 (S.D.W. Va. Aug. 20,

2013); Daniel v. Craig, Civil Action Nos. 5:07-cv-00465, 5:07-cv-

00577, 2008 WL 644883, at *2 (S.D.W. Va. Mar. 7, 2008); Berry v.

McBride, Civil Action No. 5:05-cv-01134, 2006 WL 2861077, at *1

(S.D.W. Va. Oct. 5, 2006).

     Until a higher court tells it otherwise, this court

concludes that challenges to conditions of confinement are not

cognizable in habeas proceedings under Section 2241.           Therefore,

Sandlain’s objection is OVERRULED.

     In the alternative, Sandlain asks the court to

recharacterize his petition as a mandamus petition in the event

it finds he is unable to proceed under § 2241.

          Federal courts’ power to issue writs of mandamus
     springs from two statutory sources. First, the All

                                     4
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 5 of 8 PageID #: 36



     Writs Act, 28 U.S.C. § 1651, authorizes federal courts
     of appeals to “issue all writs necessary or appropriate
     in aid of their respective jurisdictions and agreeable
     to the usages and principles of law.” . . . Second, 28
     U.S.C. § 1361 accords to federal district courts
     “original jurisdiction of any action in the nature of
     mandamus to compel an officer or employee of the United
     States or any agency thereof to perform a duty owed to
     the plaintiff.”

Banks v. Hornak, 698 F. App’x 731, 736-37 (4th Cir. 2017).

“Federal Rule of Civil Procedure 81(b) abolished the common law

writ of mandamus, precluding federal district courts from issuing

writs of mandamus under Section 1651.”        Id. at 737 n.6; see also

Goode v. Angelone, No. 2:03CV891, 2004 WL 3258911, at *1 (E.D.

Va. Jan. 5, 2004) (acknowledging that Rule 81(b) prohibited court

from granting writ of mandamus but construing “action as a civil

rights action pursuant to 42 U.S.C. § 1983").

     As for Section 1361, writs of mandamus issued therefrom “are

‘intended to provide a remedy for a plaintiff only if he has

exhausted all other avenues of relief and only if the defendant

owes him a clear nondiscretionary duty.’”         Id. at 737 (quoting

Heckler v. Ringer, 466 U.S. 602, 616-17 (1984)).          “To establish

entitlement to mandamus relief, ‘[t]he law must not only

authorize the demanded action, but require it; the duty must be

clear and indisputable.’”     White v. U.S. Dep’t of Justice Fed.

Bureau of Prisons FCC Petersburg, Civil Action No. 3:17CV441-HEH,



                                     5
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 6 of 8 PageID #: 37



2018 WL 6099735, at *2 (E.D. Va. Nov. 21, 2018) (quoting Cent.

S.C. Chapter, Soc. of Prof’l Journalists, Sigma Delta Chi v. U.S.

Dist. Court for Dist. of S.C., 551 F.2d 559, 562 (4th Cir.

1977)).    “Furthermore, a writ of mandamus ‘is intended to provide

a remedy for a [petitioner] only if he [or she] has exhausted all

other avenues of relief.’”      Id. at *3 (quoting Heckler, 466 U.S.

at 616).

     In this case, Sandlain is not entitled to mandamus relief

because he cannot show that he has exhausted all other avenues of

relief.    In conjunction with issuance of the PF&R, Magistrate

Judge Tinsley directed the Clerk to open a new civil rights

action using plaintiff’s § 2241 petition as the initiating

complaint and to docket the motion for a temporary restraining

order in the new civil action.      See ECF No. 5 at p.3 n.1.        That

Bivens action remains pending.      See Civil Action No. 1:20-00328.

Sandlain’s “preference to pursue this action as a petition for a

writ of mandamus does not establish that there are no other

adequate remedies available to him.”        White, 2018 WL 6099735, at

*3 (emphasis in original).      Therefore, because the relief sought

by Sandlain could be pursued by other means, such as through the

pending Bivens action, he is not entitled to mandamus relief.

See id. at *4 (dismissing petition for writ of mandamus alleging



                                     6
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 7 of 8 PageID #: 38



inadequate medical care by BOP where the court provided inmate

with option to file a complaint and pursue the matter as a Bivens

action but inmate declined to do so); see also

Fisher v. Holland, NO. 5:18-HC-2099-FL, 2018 WL 10704534, at *1

(E.D.N.C. Nov. 28, 2018) (dismissing petition for writ of

mandamus where detainee could pursue requested relief through

BOP’s administrative remedy procedure and filing a Bivens

action); Cunningham v. Kane, CIVIL ACTION NO. 9:16-3647-RMG-BM,

2018 WL 1054823, at *5 (D.S.C. Jan. 31, 2018) (denying mandamus

relief where petitioner could have filed a Bivens action);

Nichols v. U.S., No. 7:10CV00033, 2010 WL 391827, at *1 (W.D. Va.

Feb. 3, 2010) (“The record reveals that petitioner still

possesses several remedies which he has not fully pursued. . . .

Thus, this petition must be dismissed as mandamus is not Nichols’

only remedy.”).

     Based upon the foregoing, the court OVERRULES plaintiff’s

objections and adopts the Findings and Recommendation of

Magistrate Judge Tinsley as follows:

     1.   Plaintiff’s petition for writ of habeas corpus under 28

          U.S.C. § 2241 is DISMISSED;

     2.   Plaintiff’s motion for temporary restraining order is

          DENIED without prejudice; and



                                     7
   Case 1:20-cv-00273 Document 9 Filed 07/31/20 Page 8 of 8 PageID #: 39



     3.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).            A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”             28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.          Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 31st day of July, 2020.

                                  ENTER:

                                           David A. Faber
                                           Senior United States District Judge



                                     8
